Pee Cueiam.
This action originated in the municipal court of the city of Bemidji, where the plaintiff recovered judgment for $36.25. The defendant appealed from the judgment to the district court of the county of Beltrami, where a jury trial was had and a verdict returned for the plaintiff for $36.25. The defendant appealed to this court from an order denying its motion for a new trial.
The plaintiff’s claim was based upon an alleged contract whereby the defendant was to pay him for work in its mill twenty-five cents per day, in addition to his regular wages, if he worked during the season and until the mill closed. The issues were whether the parties made this contract and whether the plaintiff performed its terms on his part. The defendant here contends that the verdict is not sustained by the evidence and that the court erred in its instructions. The evidence is, within the rule applicable to such eases, sufficient to sustain the verdict, and we find no reversible error in the instructions to the jury-
Order affirmed.